DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 10, 2022 has been entered.
Upon further consideration, Species Election requirement made in the Office action filed on 11/16/2020 has been withdrawn. Claims 1-50 have been canceled. Claims 51-75 have been added and considered on the merits. All arguments have been fully considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 51-75 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No 10,052,299 (referred to as the ‘299 patent) in view of Reddy (Neuromolecular Med. 2008;10(4):291-315. Cited on the IDS).
Claims 1-22 of the ‘299 patent recite a method of treating a medical condition, comprising: selecting a subject that has ataxia or a neurodegenerative disease; and administering an effective amount of an isotopically modified polyunsaturated fatty acid or ester thereof to the subject; wherein the amount of isotope in the isotopically modified polyunsaturated fatty acid or ester thereof is above the naturally-occurring abundance level, wherein the amount of isotopically modified polyunsaturated fatty acid or ester thereof ingested by or administered to the subject is at least about 5% of the total amount of polyunsaturated fatty acid or ester thereof ingested by or administered to the subject, and wherein the isotopically modified polyunsaturated fatty acid or ester thereof is selected from the group consisting of 11, 11-D2-linoleic acid; 11-D-linoleic acid; 11, 11, 14, 14, D4-linolenic acid; 11,14, D2-linolenic acid; 11, 11, D2-linolenic acid; 11-D-linolenic acid; 14-D-linolenic acid; 14, 14, D2-linolenic acid, and ester thereof.

‘299 patent does not teach the medical condition is Friedreich’s ataxia (claim 53) as well as the claimed dosage per day (claim 71).
However, the ‘299 patent does teach the medical condition is ataxia or a neurodegenerative disease, wherein an effective amount of the claimed deuterated polyunsaturated fatty acid or fatty acid ester has been administered to a subject having ataxia or a neurodegenerative disease. At the time of the claimed invention, it was well-known in the art that Friedreich’s ataxia is the most common type of hereditary ataxia and a neurodegenerative disorder.


‘299 patent does not teach the method further comprises co-administering an antioxidant such as mitoquinone and mitoquinol (claims 69-70).
Reddy teaches MitoQ (consists of reduced mitoquinol and oxidized mitoquinone) is a strong therapeutic antioxidant that has been successfully targeted to mitochondria, wherein MitoQ reduces toxic insults from free radicals in the mitochondria, and leads to the protection of neurons from age-related mitochondrial insults (p.14 last para, p.15 first para).
Thus, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to co-administer an antioxidant such as mitoquinone and mitoquinol since Reddy discloses that MitoQ (consists of reduced mitoquinol and oxidized mitoquinone) reduces toxic insults from free radicals in the mitochondria, and leads to the protection of neurons from age-related mitochondrial insults. Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to co-administer an antioxidant such as mitoquinone and mitoquinol with a reasonable expectation of success.

Response to Arguments
Applicant argues that Office Action failed to show that Shchepinov (2010) qualifies as a prior art, as demonstrated in the declaration.
These arguments are found persuasive because the declaration filed on 6/14/2021 has successfully disqualified Shchepinov (2010) as a prior art. Rejections under pre-AIA  35 U.S.C. 103(a) are withdrawn since applicant’s arguments are found persuasive.

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Lynn Y Fan/
Primary Examiner, Art Unit 1651